DISSENTING OPINION BY
JOHNSON, J.:
¶ 1 I respectfully dissent. In this case the Majority determines that the trial court erred in suppressing contraband seized from the defendant after questioning during a stop by Pittsburgh police detectives prompted the defendant’s incriminating response and consequent discovery of “a little bit of weed.” Unlike the trial judge, the Majority concludes that Clinton “was not in custodial detention at the time of [the detective’s] question; [the detective’s] question did not constitute an interrogation; and Miranda warnings were thus not requiredf.]” Majority Op. at 1033. I disagree with the Majority’s conclusion and would affirm the trial court’s order as entered. Given the coercive scenario on display from the commencement of this encounter, I can only conclude that the defendant was subject to custodial interrogation and was entitled to be warned of his rights. The failure of police detectives to administer the appropriate warnings properly compels suppression.
¶ 2 A citizen is subject to “custodial interrogation” if he is “physically deprived of his freedom in any significant way or is placed in a situation in which he reasonably believes that his freedom of action or movement is restricted by such interrogation.” Commonwealth v. Turner, 772 A.2d 970, 973 (Pa.Super.2001) (en banc) (citing Commonwealth v. Chacko, 500 Pa. 571, 459 A.2d 311, 314 (1983)). “The standard for determining whether police have initiated a custodial interrogation or an arrest is an objective one, with due consideration given to the reasonable impression conveyed to the person interrogated rather than the strictly subjective view of the troopers or the person being seized.” Turner, 772 A.2d at 973 (quoting Commonwealth v. Edmiston, 535 Pa. 210, 634 A.2d 1078, 1085-86 (1993)) (emphasis added). Thus, to determine whether custodial interrogation has occurred, we consider, first, the totality of the circumstances to determine whether police presence and conduct at the scene of the detention became so coercive as to become the functional equivalent of an arrest, and second whether the questions the police posed were such as to elicit an incriminating response. See Turner, 772 A.2d at 973-74. An ordinary traffic stop does not rise to that level so long as it remains consistent with the driver’s statutory obligation to remain at the scene and provide information relevant to the reason for which he was stopped and does not involve restraints associated with arrest. See id. at 978-79 (Lally-Green, Kelly, Johnson, Joyce, and Musmanno, JJ., concurring) (citing Commonwealth v. Gonzalez, 519 Pa. 116, 546 A.2d 26 (1988)). Should the circumstances of the traffic stop exceed that scope, inducing the driver “to speak where he would not otherwise do so freely,” the officer’s question may constitute a custodial interrogation and impose upon him a duty to administer Miranda warnings. See Turner, 772 A.2d at 977-78 (Lally-Green, Kelly, Johnson, Joyce, and Musmanno, JJ., concurring) (quoting Berkemer v. McCarty, 468 U.S. *1035420, 439-40, 104 S.Ct. 3138, 82 L.Ed.2d 317 (1984)); see also Commonwealth v. Rosario, 438 Pa.Super. 241, 652 A.2d 354, 365 (1994) (en banc).
¶ 3 Although these precepts may, in some cases, compel a fine line of distinction, that fine is evident here and, in my opinion, the detectives crossed it. Although the Majority appears to discount the circumstances prevailing at the commencement of the stop, when police officers surrounded the defendant’s vehicle and effectively immobilized it, I cannot. As Judge Allen recognized, police conduct during the stop was “inherently coercive and heavy-handed,” as officers first positioned their vehicle behind the defendant’s car and then approached on foot from both sides while the other end of the defendant’s car faced a parking barrier. N.T. Suppression Hearing, 5/19/05, at 14-16. The police thus rendered it impossible for the defendant to leave the scene unless he chose to assault one of the officers or ram their vehicle. N.T. Suppression Hearing, 5/19/05, at 20. Although the initial character of the stop (for a traffic violation) imposed a duty on the defendant to remain and respond to questions material to the defendant’s status as the driver (i.e., concerning his license), the questioning officer, Detective Love, did not so limit the scope of his questions, but queried the defendant if he had “any weapons or anything [the police] should be aware of.” N.T. Suppression Hearing, 5/19/05, at 19.
¶ 4 I find this question and the circumstance of its use more than coincidental. The stop was late at night, and although the defendant was alone, three officers, Detective Love, Detective Fallert, and Sergeant Snyder, all approached the car, taking up positions on either side of it. N.T. Suppression Hearing, 5/19/05, at 37-38. Although the police stopped the defendant for running a stop sign, they were not members of a traffic detail, but were narcotics officers patrolling a public housing project. N.T. Suppression Hearing, 5/19/05, at 4. Consistent with that assignment, they dressed in plain clothes and drove an unmarked car, offering ample suggestion to any driver they stopped that the matter of concern was substantially greater than a traffic violation. Detective Fallert’s decision to position himself at the passenger side of the car expressly to prevent the defendant’s escape, N.T. Suppression Healing, 5/19/05, at 28 (“I was just blocking the occupant of the vehicle through the other side of the vehicle.”), could only reinforce such an inference. Moreover, evidence suggests that the officers shined flashlights into the darkened car as they approached. Giving “due consideration ... to the reasonable impression conveyed to the person interrogated,” the specter of one’s car surrounded by three drug enforcement officers, late at night, for a mere traffic violation, is daunting indeed. I need not invoke a flight of fancy to conclude that such circumstances would prompt many drivers “to speak where [they] would not otherwise do so freely.” See Turner, 772 A.2d at 977 (Lally-Green, Kelly, Johnson, Joyce and Mus-manno, JJ., concurring) (quoting Berkemer, 468 U.S. 420, 437-39, 104 S.Ct. 3138, 82 L.Ed.2d 317 (1984)).
¶ 5 Compounding matters, Detective Love’s decision to question whether the lone driver had “anything [they] should be aware of,” is more than reasonably suggestive that the officers sought and expected an admission of drug possession. The circumstances under which the detective pursued his questions strengthens that inference, sustaining a conclusion that the officers did conduct an interrogation, and attempted to elicit an incriminating response notwithstanding the absence of reason to do so. See Turner, 772 A.2d at 973 (“Interrogation is police conduct calcu*1036lated to, expected to[,] or likely to evoke admission.”). In point of fact, the defendant was courteous throughout the encounter and gave the officers no articula-ble reason to suspect that he might have weapons or any form of contraband. N.T. Suppression Hearing, 5/19/05, at 41, 42, 45. Indeed, the officers did not become aware of unlawful conduct outside the traffic violation until after the defendant had produced a valid driver’s license, arguably satisfying his statutory obligation to remain. N.T. Suppression Hearing, 5/19/05, at 18, 26. As the defendant then began to reach for his remaining documentation in the glove box (a place where so many drivers keep it, N.T. Suppression Hearing, 5/19/05, at 18), Detective Love posed the question at issue here. Although at the suppression hearing, the detective contended that he would have posed that question to any driver at any stop, N.T. Suppression Hearing, 5/19/05, at 17, the trial court found that assertion dubious, N.T. Suppression Hearing, 5/19/05, at 54, and so do I.
¶ 6 That issue aside, however, the fact remains, as Judge Allen astutely recognized, that “[t]hat question in and of itself does require an incriminating answer unless, of course, the Defendant is going to say something dishonest .... ” N.T. Suppression Hearing, 5/19/05, at 54. What’s more, regardless of any concern for officer safety, Detective Love posed an open-ended question that inquired not only after weapons, but after contraband as well. Certainly, lawful substances do not fall into the category of things the police “should be aware of.” Hence, I can only conclude that the circumstances under which the defendant gave the incriminating answer that prompted his formal arrest constituted custodial interrogation. As such, he was entitled to Miranda warnings, and I would affirm the trial court’s disposition so finding. Because the Majority declines this course, I must respectfully dissent.